The attorney originally appointed by the court to represent the defendant has died since the original opinion herein was written, and another attorney appointed by the court files this motion for rehearing, and in the same requests reconsideration of bill of exceptions No. 2, which relates to the fact of the appellant having in his possession a knife and two pins supposedly used in making an entry into the house of Mr. Wolfe, and also of his bill of exceptions No. 8, which complains of the court's action in dismissing a juror who was found to be under a suspended sentence.
We can see no reason why we should change our original opinion relative to this matter. Bill of exceptions No. 2 is so vague and indefinite we are unable to ascertain therefrom the matters complained about. Bill of exceptions No. 8 is also in such condition that we see no error reflected therefrom.
While we are cognizant of the fact that the extreme penalty has been awarded this appellant and that all fair indulgences should be given to him relative to his record, nevertheless the record that is presented here, in our opinion, evidences no error, and his motion for rehearing is therefore overruled.
Overruled.